DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/24/2020 has been entered and considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite “wherein at least one of the plurality of consecutive time slots is arranged to at least two of the plurality of repetitions”.  Therefore, it is not clear to the Examiner what this limitation actually means.  
In reviewing the specification, the same phrase is used throughout so the specification does not appear to be providing any guidance.  In looking at Figs. 3-5, it appears that the intention is that if there are multiple slot, for at least one of the slots, at 
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al  (US 2019/0230689 A1) support provided by provisional 62/621036.
Regarding claims 1 and 11, Cao teaches a user equipment/ method for performing repetition (Abstract; Para. 0002), comprising: 
Paras. 0219; a device may contain multiple instances of a component, such as multiple processing units, processors, memories, transmitters, receivers, etc);
determine a repetition sequence, wherein the repetition sequence comprises a plurality of repetitions (Figs. 7-11; Paras. 0009 and 0115-0120; first UL transmission includes K repetitions to be transmitted in the respective K TOs, and the K repetitions include an initial transmission and at least one retransmission of the initial transmission; i.e. the first uplink transmission reads on the repetition sequence and it include K repetitions); and 
schedule the repetition sequence on a time slot or on a plurality of consecutive time slots, wherein at least one of the plurality of consecutive time slots is arranged to at least two of the plurality of repetitions (Figs. 7-11; Paras. 0009 and 0115-0120; first UL transmission includes K repetitions to be transmitted in the respective K TOs, and the K repetitions include an initial transmission and at least one retransmission of the initial transmission; transmission occasion (TO) in the disclosure may refer to a transmission resource, which includes at least the resource in the time domain. Specifically, a TO may include indication of a period of time during which transmission is performed. In some embodiments, the time domain property of TO may be represented in terms of OFDM symbols or slots. For example, a TO may include one or more OFDM symbols; i.e. each transmission opportunity can be a complete slot or only a port of the slot and Figs. 7-11 shows that multiple TOs occur within a single slot); and 
Figs. 7-11; Paras. 0009 and 0115-0120; first UL transmission includes K repetitions to be transmitted in the respective K TOs, and the K repetitions include an initial transmission and at least one retransmission of the initial transmission; i.e. the first uplink transmission reads on the repetition sequence and it include K repetitions and they are transmitted).
Regarding claims 2 and 12, Cao teaches the limitations of the previous claims.  Cao further teaches wherein: the transceiver is further configured to receive a resource allocation from the base station in advance, wherein the resource allocation is comprised in a Radio Resource Control (RRC) message or Downlink Control Information (DCI), and the resource allocation comprises at least a Starting symbol Length Indication Value (SLIV) and a repetition number; and the processor is further configured to determine the repetition sequence and the starting time point of the repetition sequence according to the resource allocation (Paras. 0118-0122 and 0143; signaling for grant-free resource allocation may include, but is not limited to, information such as UL-TWG-periodicity, a time offset value, a time-domain-resource-configuration, a frequency domain resource allocation configuration, a Demodulation Reference Signal (DMRS) configuration field UL-TWG-DMRS, a UL-TWG-MCS-TBS, a repetition K, and UL-TWG-RV-rep; the time-domain-resource-configuration may indicate a row index of an RRC configured table (the table can be UE specific), where the row index defines a slot offset K2, and a start and length indicator SLIV, and the PUSCH mapping type to be applied in the PUSCH reception. For Type 1 grant-free transmission, the slot index K2 may be ignored. The start and length indicator SLIV defines the starting symbol S relative to the start of the slot and the number of consecutive symbols L counting from the symbol S; i.e. the configuration from the base station would include the starting symbol, how many symbols, etc.).
Regarding claims 3 and 13, Cao teaches the limitations of the previous claims.  Cao further teaches wherein when any one of the plurality of repetitions crosses a slot boundary, or when at least one symbol location corresponding to any one of the plurality of repetitions is unusable in the time slot or in the plurality of time slots, the processor divides, postpones or drops the repetition (Fig. 8A; Para. 0177; third UL grant-free transmission occasion is allocated as OFDM symbols 12 to 14 of the first slot and OFDM symbol 15 of the second slot. The fourth UL grant-free transmission occasion is allocated as OFDM symbols 16 to 19 of the second slot. In this example, a transmission occasion (the third UL grant-free transmission occasion in the example of FIG. 8A) is allowed to cross a slot boundary and be transmitted on OFDM symbols in two slots).
Regarding claims 4 and 14, Cao teaches the limitations of the previous claims.  Cao further teaches wherein the transceiver is further configured to receive an instruction from the base station, and determine, based on the instruction, whether a semi-static flexible symbol of a symbol location corresponding to any one of the plurality of repetitions is usable (Para. 0086; Note that sometimes, a subset of grant-free resources can be referred to as “fixed” or “reserved” resources; whereas a subset of grant-based resources can be referred to as “flexible” resources, which can be dynamically scheduled by a base station; i.e. the base station would schedule the resource if it usable).
Regarding claims 5 and 15, Cao teaches the limitations of the previous claims.  Cao further teaches wherein the processor drops all repetitions that are not yet transmitted when the number of postponing repetitions exceeds a maximum number of postponement (Para. 0185; first UL grant-free transmission occasion is effectively shifted, or postponed, to the first available set of L OFDM symbols that have been configured for UL traffic. The next transmission occasion, that is OFDM symbols 10 to 13, are allocated as the second transmission occasion for transmission of a first repetition transmission. The remaining transmission occasions, up to K−2, are included thereafter, if they fit within the period. If the new updated transmission occasion exceeds the current period, it may be dropped; i.e. if the repetition is postponed and is not transmitted before the end of the allowed period, it is dropped).
Regarding claims 6 and 16, Cao teaches the limitations of the previous claims.  Cao further teaches wherein the processor is further configured to perform a Redundancy Version (RV) mapping to the plurality of repetitions according to a preset rule (Paras. 0029 and 0237; in any of the preceding aspects, the K TOs are associated with a redundant version (RV) sequence comprising a plurality of RV indices, each TO being mapped to a RV index of the plurality of RV indices).
Regarding claims 7 and 17, Cao teaches the limitations of the previous claims.  Cao further teaches wherein the transceiver transmits the plurality of repetitions in a transmission period or across a plurality of transmission periods (Paras. 0081 and 0120; UL-TWG-periodicity, denoted by P, is a periodicity that defines the interval between two adjacent grant-free transmission resource bundles. Each grant-free resource bundle may include K transmission occasions that are allocated for K repetition of a transmission block (TB). The K repetitions are considered to include a first transmission and K-1 repetitions. The periodicity P may be defined as a number of symbols or a number of slots).
Regarding claims 8 and 18, Cao teaches the limitations of the previous claims.  Cao further teaches wherein: the repetition sequence is based on configured-grant transmission; and the plurality of repetitions correspond to the same hybrid automatic repeat request (HARQ) process (Paras. 0054 and 0077-0082; Grant-free uplink transmission can also be referred to as “UL transmission without grant”, “UL transmission without dynamic grant”, “transmission without dynamic scheduling”, “transmission using configured grant”; To support grant-free transmissions, the associated resources configured for an ED or a group of EDs can include any or all of the following: 2) Time resources, including starting/ending position of one data transmission time interval. For example, a TTI can be one symbol, mini-slot, or slot; 5) One or more hybrid automatic repeat request (HARQ) process IDs per ED).
Regarding claims 9 and 19, Cao teaches the limitations of the previous claims.  Cao further teaches wherein: the repetition sequence is based on configured-grant transmission (Para. 0054; Grant-free uplink transmission can also be referred to as “UL transmission without grant”, “UL transmission without dynamic grant”, “transmission without dynamic scheduling”, “transmission using configured grant”); and
the transceiver is further configured to receive an HARQ acknowledgement (HARQ ACK) from the base station, and terminate the remaining repetitions of the repetition sequence according to the HARQ ACK (Paras. 0077-0082 and 0088-0090; To support grant-free transmissions, the associated resources configured for an ED or a group of EDs can include any or all of the following: 2) Time resources, including starting/ending position of one data transmission time interval. For example, a TTI can be one symbol, mini-slot, or slot; 5) One or more hybrid automatic repeat request (HARQ) process IDs per ED; The retransmissions may be performed by the ED 110 until at least one of the following conditions is met:
1) An ACK message is received from the base station 170 indicating that the base station 170 has successfully received and decoded a transport block).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al  (US 2019/0230689 A1) support provided by provisional 62/621036 in view of Jeon et al  (US 2020/0053799 A1) support provided by provisional 62/716696.
Regarding claims 10 and 20, Cao teaches the limitations of the previous claims.  Cao further teaches (Fig. 2; Paras. 0002, 0005, and 0030-0033; timing sensitive signals such as IEEE1588/PTP (standard for a Precision Clock Synchronization Protocol for Networked Measurement and Control Systems); The data packets transmission priority buffers (P2-PN); i.e. timing packets/specific frame are PTP synchronization packets/frames).
However, while Cao teaches stopping retransmission upon receipt of an ACK from the base station (Paras. 0088-0089), he does not specifically disclose wherein the HARQ ACK corresponds to one or more HARQ processes, and the processor is further configured to stop a configured-grant timer related to the one or more HARQ processes according to the HARQ ACK. 
Jeon teaches selecting an uplink carrier for a random access procedure (Abstract).  He further teaches wherein the HARQ ACK corresponds to one or more HARQ processes, and the processor is further configured to stop a configured-grant timer related to the one or more HARQ processes according to the HARQ ACK (Para. 0366; HARQ process may stop the timer (e.g., aul-retransmissionTimer) for example, if running, and/or if the HARQ feedback is received for a TB). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Jeon with the teachings as in Cao.  The motivation for doing so would have been to improve latency of data transmission between a base station and a wireless device (Jeon at Para. 0323).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474